KENILWORTH PLANTATION, INC., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Kenilworth Plantation, Inc. v. CommissionerDocket No. 6541.United States Board of Tax Appeals7 B.T.A. 109; 1927 BTA LEXIS 3257; May 26, 1927, Promulgated *3257 Isom J. Guillory, Esq., and E. Barrett Prettyman, Esq., for the petitioner.  J. Arthur Adams, Esq., for the respondent.  TRAMMELL TRAMMELL: This is a proceeding for the redetermination of a deficiency for 1919 in the amount of $10,858.87.  The deficiency arises from the action of the Commissioner in determining the profits arising from the sale set out in the findings of fact upon a basis other than the installment basis.  The facts set out below, including the amount of the profit to be reported by the petitioner for 1919, are all stipulated.  FINDINGS OF FACT.  The petitioner on June 23, 1919, sold property, both real and personal, for $115,000 less a commission paid for the sale in the sum of $5,750, and received in payment therefor $10,000 in cash and 16 promissory notes running for a period of five years.  The first note, which was for $30,000, matured January 1, 1920, and was paid during that month.  The other 15 notes, of $5,000 each, matured as follows: 3 Notes on January 1, 1921 3 Notes on January 1, 1922 3 Notes on January 1, 1923 3 Notes on January 1, 1924 3 Notes on January 1, 1925 The profit derived from the sale of the property*3258  mentioned above was $24,944.03.  The amount of the profit to be reported by the petitioner for 1919 is $2,169.  The petitioner reported its income on the calendar year basis.  Judgment will be entered on 10 days' notice, under Rule 50.